JiPER CURIAM.
Plaintiffs’ writ application is granted.
The judgment of the court of appeal which dismissed plaintiffs’ suit on the ground that there was no certified mail notice under R.S. 9:3552(A)(l)(a) is reversed. Chrysler First admitted in paragraph 14 of its answer that it had received certified notice. The requirement in the statute that a copy be sent to the agent for service of process appears to be an effort to insure notice. When the creditor admits actual notice, the copy requirement is superfluous.
|aAs to prescription, the court of appeal correctly noted that prescription did not begin to run until the contract date of final payment.
The case is remanded to the trial court for further proceedings.
WRIT GRANTED: COURT OF APPEAL JUDGMENT REVERSED: REMANDED TO THE TRIAL COURT.
KIMBALL and VICTORY, JJ., would deny on showing made.